TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 29, 2021



                                      NO. 03-19-00229-CV


 San Angelo Community Medical Center, LLC; Regional Employee Assistance Program,
   Inc. d/b/a Community Medical Associates; and Michael S. Blanc, M.D., Appellants

                                                 v.

      Miltiadis Leon, M.D., and Cardiology Associates of West Texas, P.A., Appellees




      APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                    OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on April 1, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s interlocutory order. Therefore, the Court reverses the portion of the trial court’s order

denying appellants’ TCPA motion to dismiss as to Dr. Leon’s and Cardiology Associates of

West Texas, P.A.’s business-disparagement claim and remand to the trial court as to that claim

for the issue of attorney’s fees, costs, and sanctions. We affirm the remainder of the order. Each

party shall bear their own costs relating to this appeal, both in this Court and in the court below.